PROMISSORY NOTE




 

 

$14,113

June 5, 2008

           FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged,
the undersigned, CX2 Technologies, Inc., a Nevada corporation (the “ Maker ” ),
promises to pay to the order of GEO Command, Inc. (the “ Holder ”), the
principal sum of FOURTEEN THOUSAND ONE HUNDRED AND THIRTEEN and NO/100 DOLLARS
($14,113) (the “ Principal ”), without interest except as hereinafter set forth.

1.           PAYMENT OF PRINCIPAL:  The outstanding principal balance of this
Note shall be due upon demand. All payments hereunder shall be made at the
principal residence of the Holder, or such other place as the Holder may from
time to time designate in writing.

2.           EVENTS OF DEFAULT:  If one or more of the following described
events shall have occurred and be continuing, then this Note shall be in default
(each, a “Default”):

             2.1. Failure to Pay   The Maker shall fail to pay the Principal
balance of this Note or of Interest on this Note on or within five (5) days
after the date upon which such payment becomes due; or

             2.2. Bankruptcy  The Maker shall be adjudicated as bankrupt or
insolvent, or admit in writing its inability to pay its debts as they mature, or
make an assignment for the benefit of creditors; or the Maker shall apply for or
consent to the appointment of a receiver, trustee, or similar officer for it or
for all or any substantial part of its property; or such receiver, trustee or
similar officer shall be appointed without the application or consent of the
Maker and such appointment shall continue un-discharged for a period of sixty
(60) days; or the Maker shall institute (by petition, application, answer,
consent or otherwise) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, liquidation or similar proceeding relating to
it under the laws of any jurisdiction; or any such proceeding shall be
instituted (by petition, application or otherwise) against the Maker and shall
remain un-dismissed for a period of sixty (60) days; or any judgment, writ,
warrant of attachment or execution or similar process shall be issued or levied
against a substantial part of the property of the Maker and such judgment, writ,
or similar process shall not be released, vacated or fully bonded within sixty
(60) days after its issue or levy.

3.           DEFAULT REMEDIES:  Upon the occurrence of a Default, the entire
unpaid Principal, together with accrued and unpaid Interest, shall be forthwith
due and payable without notice or demand.

4.           PREPAYMENT:  This Note may be prepaid in whole or in part without
penalty.

5.           WAIVER OF NOTICE, ETC:  The Maker waives demand, presentment,
protest, dishonor and notice of maturity, non-payment or protest and all other
requirements to hold the Maker liable.

6.           BUSINESS DAYS:  If a payment of Principal or Interest on this Note
becomes due on a Saturday, Sunday or other legal holiday on which state or
federal banks in the State of Florida are closed, then the due date shall be
extended to the next succeeding business day.

7.           AMENDMENT; WAIVER:  This Note may not be amended, extended, renewed
or modified nor shall any waiver of any provision hereof be effective, except by
an instrument in writing executed by the Holder or his authorized
representative.

8.           GOVERNING LAW:  This Note shall be construed, interpreted, enforced
and governed by and in accordance with the laws of the State of Florida
(excluding the principles thereof governing conflicts of law), with exclusive
jurisdiction and venue in the federal and state courts of Palm Beach County,
Florida.






 

 

 

 

THE MAKER:

 

 

 

CX2 Technologies, Inc.

 

 

 

By:

    /s/ Michael Rand

 

 




 

Name: Michael Rand

 

Title: President



 

 

 

 

 

 

 

 

 

 

 



                

             

